TiMLiN, J.
(dissenting). I am unable to assent to the correctness of the majority opinion in this cause. By statutes now known as secs. 1797 — 1 to 1797 — 38 a comprehensive *674plan of railroad regulation for this state is established. The Railroad Commission, an administrative board or body, is empowered to ascertain, declare, and enforce reasonable rates and adequate service, etc. This is done by order made upon complaint (sec. 1797 — 14 et seq.) and applies to all railroads in the state. Sucb order is reviewed in the circuit court by action against the Commission under secs. 1797 — 15, 1797— 16, et seq. If any railroad shall fail, neglect, or refuse to obey any lawful requirement or order made by the Commission, or any judgment or decree made by any court upon its application, for every such violation, failure, or refusal such railroad shall forfeit and pay into the state treasury a sum of not less than $100 nor more than $10,000 for each offense. Sec. 1797 — 27. While these statutes were in force, ch. 483, Laws of 1911, was enacted. This last purports to amend sec. 1801 of the Statutes. It provides:
“Every corporation operating a railroad shall maintain a station at every village, whether incorporated or not, having a postoffice and containing two hundred inhabitants or more, through or within one eighth of a mile of which its line or road runs, and shall provide the necessary arrangements, receive and discharge freight and passengers, and shall stop at least one passenger train each day each way at such station, if trains are run on such road to that extent; and, if four or more passenger trains are run each way daily, at least two passenger trains each day each way shall be stopped at each and every such station. Every such corporation neglecting .or refusing fully to comply with this section, after demand therefor by any resident of such village, shall forfeit not less than twenty-five nor more than fifty dollars for each and every day such neglect or refusal shall continue, one half to the use of the person prosecuting therefor.”
By this statute the legislature undertook to take from the authority of the Railroad Commission the power to decide upon the adequacy of existing service and itself fixed a positive or arbitrary rule relative to the service. It also provided for the enforcement of this duty by a qui tarn action for a for*675feiture of not less than $25 nor more than $50 per day. In the instant case the Railroad Commission, while finding that adequate service to the village of Cochrane did not require it, nevertheless undertook, by order made upon complaint, evidence, and hearing, to re-impose the duty on the railroad company which was already imposed thereon by the statute last quoted. I do not think the Railroad Commission had any jurisdiction so to do. Under this order of the Commission the railroad company is liable to a penalty for disobedience thereof amounting tq not less than $100 nor more than $10,000 for each offense. Under ch. 483, supra, it was liable to a penalty of not less than $25 nor more than $50 for each and every day that it omitted to stop two passenger trains each day each way. Penalties cannot be multiplied or enlarged in this way. If the penalty is not enlarged, then there is no penalty for disobedience of the order and the order is an idle form of words. If the penalty fixed by ch. 483 still applies to infractions of that statute and controls notwithstanding the order of the Commission, then the order is void because unenforceable.
Again, the order of the Commission relates to a specified village (Cochrane), while ch. 483, supra, relates to each and every village along the line of the road in Wisconsin answering the calls of the statute. If the Railroad Commission had no jurisdiction to decide that the service complained of was adequate, it follows that it had no jurisdiction to decide that such service was inadequate. No jurisdiction is conferred upon that body to entertain a complaint and proceedings for the purpose of supplementing the legislative declaration of duty by an unenforceable declaration on the part of the Compassion.
Next, when the matter reached the circuit court that court undertook not simply to review the order of the Railroad Commission with respect to the reasonableness or unreasonableness of such order, but assumed the administrative duty *676of deciding in the-first instance that the service formerly rendered was inadequate, and affirmed the order of the Railroad Commission upon a ground never passed upon by that administrative body. Clearly, I think the circuit court had no jurisdiction so to do. No such power is conferred upon the circuit court by statute, and surely judicial power at common law does not include it.
If either of these positions is correct, I think we should reverse the order of the circuit court and the order of the Commission as made without jurisdiction, and not overlook these fundamental errors and treat the case as if it were here upon a writ of error to a judgment of conviction in the qui tarn action authorized by ch. 483, supra.
Next, it appears without dispute that the appellant is and has been supplying the village in question with one passenger train each way each day and with one mixed or accommodation train each way each day. Further, it appears without dispute that the appellant is not within ch. 483, supra, at all, and therefore not liable on account of intrastate trains because it does not run the requisite number of such trains. It does, however, run four interstate passenger trains each day each way, so that the effect of the statute in the instant ease is to require the defendant to stop its interstate passenger trains each way at this diminutive village and at all villages of at least this population on its line of road in the state of Wisconsin.
The appellant enters the state of Wisconsin at a point where the southern boundary line of said state touches the Mississippi river and runs thence along the easterly bank of the Mississippi river to the city of Prescott in Pierce county, Wisconsin, where it crosses the St. Oroix river and enters the state of Minnesota, a total of 223.13 miles in length within this state. Along this line there are seven villages of more than 200 and less than 300 inhabitants each; five villages of more than 300 and less than 400 inhabitants each; and *677twenty-one stations all together. Alma, having a population of 1,000 and the next station on appellant’s line north of Cochrane, is eight and three-tenths miles distant therefrom. Fountain City, with a population of 1,000, is on appellant’s line about eight miles south of Cochrane. All of appellant’s limited interstate trains stop at Alma and two passenger trains each way each day stop at Fountain City. This is an important consideration with reference to the adequacy of train service in so far as the rural population near Cochrane is considered. The total revenue from the sale of passenger tickets at the station in question for the year ending June 13, 1911, is $1,751.63, of which $985.87 was from the sale of intrastate tickets and $765.76 from the sale of interstate tickets. The appellant must either stop its interstate limited trains or put on an extra passenger train in order to comply with ch. 483, supra. To put on an extra train will require an outlay of $84,000 per year, which it appears must cause the appellant a great pecuniary loss.
I think the true way in which to uphold state authority over interstate railroads is to be just and reasonable in its exercise. Grasping for* more than this, the state is apt to lose the little it has. The decision of the Commission that the former service was adequate, while it cannot be given controlling weight, is, however, significant. I do not think that public convenience requires either the stopping of these interstate trains or this pecuniary sacrifice. Convenience is an elastic term, and no doubt it would be more convenient to have a train stop every hour at this village and it would be confessedly inconvenient if no trains at all stopped there. Between these extremes there is no doubt a broad field of legislative discretion. There is a degree of inconvenience to which the carrier may not subject the dwellers along its line, even for the purpose of paying its operating expenses and making up a fair return on its investment. But that does not help much, because these conveniences shade off by im*678perceptible degrees into conditions where to tbe man of moderate desires their supply becomes luxury and their denial no long-er a denial of the ordinary conveniences of life. But it also follows that unlimited legislative power in this direction would support legislative confiscation. Two hundred inhabitants, allowing for the ordinary percentage of infants, sick, and incapacitated, would ordinarily represent a very small number of persons able to travel or disposed to travel on a railroad. The statute must be tested by its general requirements, not only as regards the village of Cochrane, with a population of 260, but the other little villages along this line. I think from the standpoint of convenience a village of 200 or 260 people that has one passenger train each way per day, together with a mixed freight or accommodation train, is not badly served. The hours of arrival and departure of these several trains must be adjusted with reference to the length of the run and the number of stations, and these hours will necessarily be more convenient at some stations than at others, but that is unavoidable. I consider the case to be within the rule of and governed by Herndon v. C., R. I. & P. R. Co. 218 U. S. 135, 30 Sup. Ct. 633, and cases cited, and for this reason also the order appealed from should be reversed. This statute regulating the use of appellant’s property is in the nature of a police regulation, and it appears to me to be an unnecessary and unreasonable interference with interstate commerce and therefore invalid. I also think that the basis of regulation is improper and unlawful, and that the necessities or conveniences of a village cannot be measured by the number of interstate trains which pass through or by it. State v. Redmon, 134 Wis. 89, 114 N. W. 137. The requirement must be based upon necessity or convenience of the public. I also think the proceedings above herein described and the penalties imposed by statute, conflicting and contradictory as they must appear on account of *679tbe unusual procedure adopted in tbis case, should warrant the reversal of the judgment appealed from because of such interference. Considering each failure to stop each train each way as an offense, the penalties must be enormous when multiplied by the number of days multiplied by the number of small stations on this line.